Case 2:19-cr-00170-TOR           ECF No. 32   filed 02/23/20   PageID.79 Page 1 of 4




 1 Stephen R. Hormel
   Hormel Law Office, L.L.C
 2
   17722 East Sprague Avenue
 3 Spokane Valley, WA 99016
   Telephone: (509) 926-5177
 4 Facsimile: (509) 926-4318

 5                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF WASHINGTON
 6
                                  (HONORABLE THOMAS O. RICE)
 7
     UNITED STATES OF AMERICA,                  )
 8                                              )
                  Plaintiff,                    )       2:19-CR-170-TOR-2
 9                                              )
10
        vs.                                     )       MOTION TO CONTINUE
                                                )       PRETRIAL CONFERENCE
11   NORMAN CARL CLARY,                         )       & TRIAL & TO EXPEDITE
                                                )       HEARING ON MOTION
12                Defendant.                    )
                                                )       Notice of Hearing on Motion
13
                                                )       February 25, 2020 at 6:30 pm
14                                              )

15            NORMAN CARL CLARY, through counsel, Stephen R. Hormel for Hormel

16   Law Office, L.L.C., moves the Court to continue the pretrial and trial and to set a

17   new pretrial motions deadline.

18            The Speedy Trial Act (Act) requires that a trial commence within 70 days

19   after the filing of an indictment, or within 70 days after a defendant’s first

20   appearance on an indictment, whichever time is later. 18 U.S.C. § 3161(c)(1). The
21   Act permits the Court to continue a criminal proceeding beyond the 70 day limit on
22   a finding “that the ends of justice served by taking such action outweigh the best
23   interest of the public and the defendant in a speedy trial.” 18 U.S.C. § 3161(h)
24   (7)(A).
25   Motion to Continue Trial                       1
Case 2:19-cr-00170-TOR          ECF No. 32   filed 02/23/20   PageID.80 Page 2 of 4




 1            The Act then sets out some of the factors that the Court must consider to

 2   determine if the reasons for granting a delay beyond the 70 day limit outweighs the

 3   public and defendants interest in a speedy trial. The Act permits this Court to
 4   exclude the speedy trial calculations in cases that are not so complex, but diligent
 5   counsel needs sufficient time to prepare an effective defense. 18 U.S.C. §
 6   3161(h)(7)(B)(iv). Counsel needs additional and sufficient time to prepare this case
 7   for the reasons set forth below.
 8            Counsel substituted for counsel David Partovi and entered an appearance on
 9   January 26, 2020. Counsel received discovery on February 4 and on February 14,
10   2020. The pretrial motions deadline was February 19, 2020. Counsel has not had
11   sufficient time to review the discovery in order to determine what if any motions
12   should be filed. Counsel has had sufficient time for a preliminary review of most of
13   the discovery in order to give Mr. Clary a rough overview of his case. Counsel has
14   also had an investigator meet with Mr. Clary this week to do the same. However,
15
     counsel has determined that there may be some legal issues that need development
16
     and research, and possible further investigation. A more thorough review of the
17
     discovery this counsel and the investigator is needed before any decisions relating
18
     to motions or discussions with Mr. Clary about his risks, options and potential
19
     exposure will be meaningful.
20
              Counsel has spoken to AUSA Caitlin Baunsgard. She indicated that she has
21
     not objection to a continuance. AUSA Baunsgard asked that a trial date be
22
     established in mid-May or after. This counsel is available after the week of May 11,
23
     2020. As of now, counsel and Ms. Baunsgard have another trial set for May 11,
24

25   Motion to Continue Trial                      2
Case 2:19-cr-00170-TOR          ECF No. 32   filed 02/23/20   PageID.81 Page 3 of 4




 1   2020 in a case before Judge Nielsen. A pretrial conference in that case is set for

 2   April 16, 2020. Counsel also has a case set before Judge Shea in Richland on May

 3   27, 2020. This Court set a trial date of June 15, 2020 in United States v. Johnston,
 4   et al., No. 2:19-CR-215-TOR.
 5            This counsel has a trial readiness date of April 20 and a trial date of April 22,
 6   2020 in a Superior Court case in Grant County, Washington. Counsel has a pretrial
 7   conference in the case before Judge Shea in Richland on April 21, 2020. Counsel is
 8   due to appear in Grant County district court on March 19 in Moses Lake, and on
 9   March 26 in Ephrata. On March 13, counsel is due to appear of state district court
10   in Yakima on two cases. Counsel also has oral argument before the Ninth Circuit
11   on March 2, 2020 in Portland.
12            In addition, counsel has a prescheduled family vacation (out of country) from
13   April 2, 2020, and will not return to the office until April 13, 2020. In addition,
14   counsel has oral argument set before the Ninth Circuit on May 4, 2020, in Seattle,
15
     and on May 7, 2020 in Portland, WA. Thus, counsel is available the week of May
16
     18, 2020 should this case fail to resolve.
17
              In order to have sufficient time to prepare an effective defense, counsel seeks
18
     a continuance of the trial in this case to the week of May 18, 2020 if available. This
19
     counsel is also available the week of June 1 and the week of June 8, 2020.
20
              Mr. Clary has executed a speedy trial waiver through May 31, 2020. If the
21
     trial will be set after that date, counsel will acquired another speedy trial waiver.
22
              Therefore it is requested that the Court grant a continuance of the pretrial
23
     conference and the trial, and set a new pretrial motion deadline. It is requested that
24

25   Motion to Continue Trial                      3
Case 2:19-cr-00170-TOR          ECF No. 32   filed 02/23/20   PageID.82 Page 4 of 4




 1   the Court expedite the hearing on this motion without oral argument.

 2            Dated this 23rd day of February, 2020.

 3                                      Respectfully Submitted,
 4
                                        s/ Stephen R. Hormel
 5                                      WSBA # 18733
                                        Hormel Law Office, L.L.C.
 6                                      17722 East Sprague Avenue
                                        Spokane Valley, WA 99016
 7                                      Telephone: (509) 926-5177
                                        Facsimile: (509) 926-4318
 8                                      Email: steve@hormellaw.com
 9

10                                CERTIFICATE OF SERVICE
11            I hereby certify that on February 23, 2020, I electronically filed the foregoing
12   with the Clerk of the Court using the CM/ECF System which will send notification
13   of such filing to the following: Caitlin Baunsgard, Assistant United States Attorney.
14
                                        s/ Stephen R. Hormel
15
                                        WSBA # 18733
                                        Hormel Law Office, L.L.C.
16
                                        17722 East Sprague Avenue
                                        Spokane Valley, WA 99016
17
                                        Telephone: (509) 926-5177
18
                                        Facsimile: (509) 926-4318
                                        Email: steve@hormellaw.com
19

20

21

22

23

24

25   Motion to Continue Trial                      4
